DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities:  the text “wherein a filament forming voltage of the memory stack is reduced by forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack” is suggested to be changed to “wherein a filament forming voltage of the memory stack is reduced by forming the current-conducting filaments of the memory stack by performing the charge particle treatment on at least one of the plurality of layers of the memory stack” for clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the text “wherein a filament forming voltage of the memory stack is reduced by forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack” is suggested to be changed to “wherein a filament forming voltage of the memory stack is reduced by forming the current-conducting filaments of the memory stack by performing the charge particle treatment on at least one of the plurality of layers of the memory stack” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2020/0203603) in view of Qi (Meng Qi et al., Highly uniform switching of HfO2−x based RRAM achieved through Ar plasma treatment for low power and multilevel storage, Applied Surface Science 458 (2018) 216–221).
Regarding claim 1, Glassman discloses, in FIGS. 2A-2G and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a metal interconnect electrode (202) (see Glassman, FIG. 2A, [0052]-[0053]); 
forming a memory stack (250) comprising a plurality of layers, wherein the plurality of layers includes a top electrode (218), a bottom electrode (210), and a dielectric layer (212, 214) between the top electrode and the bottom electrode (see Glassman, FIG. 2E, [0056]-[0057], [0062]).
Glassman does not explicitly disclose forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack.
Qi teaches forming current-conducting filaments (oxygen vacancies) of the memory stack by performing a charge particle treatment (Ar plasma) on at least one (dielectric layer) of the plurality of layers of the memory stack (see Qi, FIG. 6(d); pages 216, 219).
Glassman and Qi are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glassman with the features of Qi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Glassman to include forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack, as taught by Qi, in order to provide better switching uniformity (see Qi, page 216).

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2020/0203603) in view of Abdelmoula (US 2015/0318472).
Regarding claim 1, Glassman discloses, in FIGS. 2A-2G and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a metal interconnect electrode (202) (see Glassman, FIG. 2A, [0052]-[0053]); 
forming a memory stack (250) comprising a plurality of layers, wherein the plurality of layers includes a top electrode (218), a bottom electrode (210), and a dielectric layer (212, 214) between the top electrode and the bottom electrode (see Glassman, FIGS 2E and 2G, [0056]-[0057], [0062]).
Glassman does not explicitly disclose forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack.
Abdelmoula teaches forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack (see Abdelmoula, FIG. 4D, [0034]-[0035]).
Glassman and Abdelmoula are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glassman with the features of Abdelmoula because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Glassman to include forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack, as taught by Abdelmoula, in order to forgoing the need for additional high-voltage circuitry for providing the forming voltage (see Abdelmoula, [0037]).
Regarding claim 2, Glassman in view of Abdelmoula teaches the method of claim 1.
Glassman discloses wherein the memory stack (250) is formed on the metal interconnect electrode (202), wherein dimensions of the memory stack are larger than the metal interconnect electrode (see Glassman, FIG. 2E).
Regarding claim 3, Glassman in view of Abdelmoula teaches the method of claim 2.
Glassman discloses wherein the metal interconnect electrode (202) is formed on a surface of a metal interconnect layer (204); the metal interconnect layer is formed in an inter-level dielectric (206) over a substrate (see Glassman, FIG. 2A, [0052]).
Regarding claim 4, Glassman in view of Abdelmoula teaches the method of claim 1.
Abdelmoula teaches wherein a filament forming voltage of the memory stack is reduced by forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack (see Abdelmoula, [0037]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Glassman in view of Abdelmoula teaches the method of claim 1.
Glassman discloses etching the top electrode (218) of the memory stack; etching the dielectric layer (212, 214) and bottom electrode (210) (see Glassman, FIGS. 2D-2E, [0061]-[0062]).
Abdelmoula teaches performing charge particle treatment on the top electrode (24) of the memory stack (including layers 18, 22 and 24) (see Abdelmoula, FIG. 4D, [0034]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Glassman in view of Abdelmoula teaches the method of claim 1.
Glassman discloses wherein the bottom electrode (210), the dielectric layer (212, 214), and the top electrode (218) define a Resistive Random Access Memory (RRAM) device memory stack (250) (see Glassman, FIG. 2E, [0061]-[0064]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glassman in view of Abdelmoula, and further in view of Liu (Liu et al., CF4 plasma treatment of tungsten bottom electrode of Cu/SiOx/W structure for resistive memory applications, Thin Solid Films 584 (2015) 326–329).
Regarding claim 6, Glassman in view of Abdelmoula teaches the method of claim 1.
Glassman discloses etching the top electrode (218) of the memory stack; etching the dielectric layer (212, 214) (see Glassman, FIGS. 2D-2E, [0061]-[0062]).
Glassman and Abdelmoula do not explicitly disclose or teach performing the charge particle treatment on the bottom electrode of the memory stack.
Liu teaches performing the charge particle treatment on the bottom electrode (tungsten electrode) of the memory stack (see Liu, 2. Experimental procedures). 
Glassman and Liu are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glassman with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Glassman to include performing the charge particle treatment on the bottom electrode of the memory stack, as taught by Liu, in order to provide a reliable non-volatile memory with non-destructive readout, stable switching voltages and high resistance ratio (see Liu, ABSTRACT).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2020/0203603) in view of Qi (Meng Qi et al., Highly uniform switching of HfO2−x based RRAM achieved through Ar plasma treatment for low power and multilevel storage, Applied Surface Science 458 (2018) 216–221).
Regarding claim 1, Glassman discloses, in FIGS. 2A-2G and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a bottom electrode (210); 
forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode (218), the bottom electrode, and a dielectric layer (212, 214) between the top electrode and the bottom electrode (see Glassman, [0056]-[0057], [0062]).
Glassman does not explicitly disclose forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack.
Qi teaches forming current-conducting filaments (oxygen vacancies) of the memory stack by performing a charge particle treatment (Ar plasma) on at least one (dielectric layer) of the plurality of layers of the memory stack (see Qi, FIG. 6(d); pages 216, 219).
Glassman and Qi are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glassman with the features of Qi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Glassman to include forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack, as taught by Qi, in order to provide better switching uniformity (see Qi, page 216).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2020/0203603) in view of Abdelmoula (US 2015/0318472).
Regarding claim 8, Glassman discloses, in FIG. 2G and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a bottom electrode (210); 
forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode (218), a bottom electrode (210), and a dielectric layer (212, 214) between the top electrode and the bottom electrode; 
forming a spacer (224) on a sidewall of at least a portion of the memory stack (see Glassman, [0062]-[0064]).
Since the spacer (224) is on a path between the top electrode (218) and the bottom electrode (210), and is an electrical insulator (dielectric) (see Glassman, FIG. 2G, [0063]), Glassman inherently discloses wherein the spacer prevents a short (electrical short) between the top electrode and the bottom electrode.
Glassman does not explicitly disclose forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack.
Abdelmoula teaches forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack (see Abdelmoula, FIG. 4D, [0034]-[0035]).
Glassman and Abdelmoula are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glassman with the features of Abdelmoula because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Glassman to include forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack, as taught by Abdelmoula, in order to forgoing the need for additional high-voltage circuitry for providing the forming voltage (see Abdelmoula, [0035]).
Regarding claim 9, Glassman in view of Abdelmoula teaches the method of claim 8.
Glassman discloses wherein the memory stack (250) is formed on the metal interconnect electrode (202), wherein dimensions of the memory stack are larger than the metal interconnect electrode (see Glassman, FIG. 2E, [0052]-[0053]).
Regarding claim 10, Glassman in view of Abdelmoula teaches the method of claim 9.
Glassman discloses wherein the metal interconnect electrode (202) is formed on a surface of a metal interconnect layer (204); the metal interconnect layer is formed in an inter-level dielectric over a substrate (see Glassman, FIG. 2A, [0052]).
Regarding claim 11, Glassman in view of Abdelmoula teaches the method of claim 8.
Abdelmoula teaches wherein a filament forming voltage of the memory stack is reduced by forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack (see Abdelmoula, [0037]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 12, Glassman in view of Abdelmoula teaches the method of claim 9.
Glassman discloses etching the top electrode (218) of the memory stack; and etching the dielectric layer (212, 214) and bottom electrode (210) (see Glassman, FIGS. 2D-2E, [0061]-[0062]).
Abdelmoula teaches performing charge particle treatment on the top electrode (24) of the memory stack (including layers 18, 22 and 24) (see Abdelmoula, FIG. 4D, [0034]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Glassman in view of Abdelmoula, and further in view of Liu (Liu et al., CF4 plasma treatment of tungsten bottom electrode of Cu/SiOx/W structure for resistive memory applications, Thin Solid Films 584 (2015) 326–329).
Regarding claim 13, Glassman in view of Abdelmoula teaches the method of claim 9.
Glassman discloses etching the top electrode (218) of the memory stack; etching the dielectric layer (212, 214) (see Glassman, FIGS. 2D-2E, [0061]-[0062]).
Glassman and Abdelmoula do not explicitly disclose or teach performing the charge particle treatment on the bottom electrode of the memory stack.
Liu teaches performing the charge particle treatment on the bottom electrode (tungsten electrode) of the memory stack (see Liu, 2. Experimental procedures). 
Glassman and Liu are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glassman with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Glassman to include performing the charge particle treatment on the bottom electrode of the memory stack, as taught by Liu, in order to provide a reliable non-volatile memory with non-destructive readout, stable switching voltages and high resistance ratio (see Liu, ABSTRACT).

Response to Arguments
Applicant's arguments filed on 04/18/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 7 to 8, Applicant argues that Yang, O’Brian, Glassman and Abdelmoula fails to disclose the limitation “forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack” of amended claims 1 and 8.
In response, the Office notes that Qi teaches the above limitation. Abdelmoula also teaches the above limitation. See discussion on rejections of claim 1 and 8 above.
In Applicant’s remarks, page 8, Applicant argues that Yang, O’Brian, Glassman and Abdelmoula fails to disclose the limitation “wherein a filament forming voltage of the memory stack is reduced by forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack” of amended clams 4 and 11.
In response, the Office notes that Abdelmoula teaches the above limitation. See discussion on rejections of claim 4 and 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811